Citation Nr: 1745753	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to basic eligibility for accrued benefits.  


REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.G., and E.B.



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to September 1943.  He died in March 1975, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied the claim.  The Regional Office (RO) in New Orleans, Louisiana currently has jurisdiction of the claim.  

The appellant presented testimony at a hearing at the New Orleans RO in September 2010.  She and her daughters, M.G. and E.B., presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge in January 2012.  Transcripts of both proceedings are of record.  

In a March 2012 decision, the Board denied the appellant's claim for basic eligibility for accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2013 Memorandum Decision, the Court vacated the March 2012 Board decision, reversing the determination that the appellant failed to file an application for accrued benefits within one year of the Veteran's death and remanding the matter for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

There was no outstanding claim of service connection for a back condition at the time of the Veteran's death in March 1975. 


CONCLUSION OF LAW

The criteria for basic eligibility to accrued benefits have not been met.  38 U.S.C.A. § 5121(a)(West 2014); 38 C.F.R. § 3.1000(a)(2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, and in regards to those issues not being remanded, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

Accrued benefits are periodic monetary benefits, other than insurance and servicemen's indemnity, to which an individual was entitled at death under existing ratings or decisions and under laws administered by VA, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). 

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160 (c).

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present in a veteran's claims folder when he died.  38 U.S.C.A. § 5121 (a) (West 2014); see also Hyatt v. Shinseki, 566 F.3d 1364  (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the veteran's death.  There is an exception for outstanding service treatment records or VA treatment records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Historically, the Veteran filed a claim for service connection for an eye disorder in March 1946.  In an August 1947 rating decision, service connection for a bilateral eye disorder was denied, but service connection for infectious arthritis of the lumbar spine and right sacroiliac joint was granted.  

Severance of the grant of service connection for infectious arthritis of the lumbar spine and right sacroiliac joint was proposed in an October 1954 rating decision and effectuated in a January 1957 rating decision.  In the January 1957 rating decision the RO noted that the Veteran's original claim for service connection for an eye disorder had been accompanied by a report of physical examination made between March 1944 and April 1944 at the VA Hospital in Alexandria, Louisiana, which showed infectious arthritis of the lumbar spine and right sacroiliac joint.  This report was subsequently deemed to belong to a different Veteran with the same name, such that the initial grant of service connection involved clear and unmistakable error.  The hospital report belonging to the other Veteran was removed from the Veteran's claims folder. 

The Veteran attempted to establish service connection for a back disability following the January 1957 severance on several occasions, but was denied in rating decisions dated February 1964 and December 1971.  The Board confirmed these denials in a January 1973 decision. 

In February 1975, the RO received a copy of a letter that had been sent to the office of the Veteran's Senator.  In this letter, the Veteran cited to an in-service back injury.  He also noted that a VA doctor had told him that if he had been treated for the condition 20 years prior, he "would not be in this shape today."  While he requested "a date to go before the medical board in New Orleans," it is not clear from this letter whether he was seeking VA service-connected compensation, or some other type of benefits, if any.  In March 1975, the RO notified the Senator's officer that a claim for service connection for a back disorder would be reconsidered at any time that the Veteran furnished new evidence.  However, the Veteran died in March 1975.  

The appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC) or Death Pension (Including Accrued Benefits and Death Compensation, where applicable) in April 1975.  In a May 1975 letter, the RO denied the claim for DIC on the basis that the evidence did not show that the Veteran's death was due to a service-connected disease or injury; the claim for death pension was denied on the basis that the appellant's annual income exceeded the allowable amount.  The appellant submitted a statement in July 1975 indicating that she was aware that service connection for a back disability had been severed during the Veteran's lifetime.  She also asserted her belief that the Veteran's back condition had been a contributing factor of his death.  Thereafter, in an October 1975 rating decision, the denial of service connection for the cause of the Veteran's death was upheld, which the appellant did not appeal.  

The appellant filed a claim for accrued benefits in December 2008.  She submitted copes of several documents and asserted that although service connection for a back disability had been severed, it was reinstated in April 1974, such that she should have been paid accrued benefits.  See VA Form 21-4138.   During both hearings, the appellant asserted that service connection for a back disability should have been in effect because the Veteran had injured his back while in service.  

Review of the claims folder reveals that following the severance of service connection for infectious arthritis of the lumbar spine and right sacroiliac joint, service connection was not in effect for any disability during the remainder of  the Veteran's lifetime.  Nor was the previously severed disability reinstated, as the appellant claims.  

As set forth by the Court in its July 2013 Memorandum Decision, the appellant's April 1975 application for DIC should have been construed to encompass a claim for accrued benefits for all outstanding claims submitted by the Veteran but not yet adjudicated.  See 38 U.S.C. 5101(b)(1)( "A claim by a surviving spouse...for compensation or [DIC} shall also be considered to be a claim for death pension and accrued benefits...."); 38 C.F.R. § 3.152(b)(1) (2016) (applications for DIC shall be treated as claims for accrued benefits); 3.1000(c) (same).  The issue before the Board then becomes whether the Veteran had an outstanding claim of service connection for a back condition at the time of his death.  

First, the Board will address whether the Veteran's letter to his Senator, a copy of which was received by the RO in February 1975, should have been considered a request to reopen and/or reinstate service connection for a back condition.  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. 
§ 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Here, the Veteran's letter detailed the particulars of his back injury, but did not indicate any intention to specifically set forth a request to reopen the previously denied claim of entitlement to and/or reinstatement of service connection for a back condition.  Although the Veteran did request "a date to go before the medical board in New Orleans," he did not identify what benefit, if any, he was seeking.  Moreover, the letter in question appears to be in response to a query from the RO for additional evidence in support of the Veteran's unrelated request to have his Veteran's pension reinstated.  Under these circumstances, the Board finds that there is insufficient evidence that the letter in question represented the Veteran's attempt to reopen his claim of service connection for a back condition and that, thus, the Veteran did not have an outstanding service connection at the time of his death to form the basis for the appellant's accrued benefits claim.  

While the Court, in its Memorandum Decision, did not reach the issue of whether the Veteran's claim was open at the time of his death, the Court stated that, in an accrued benefits claim derivative of a Veteran's benefits claim for service-connected disability, a surviving spouse may reopen a closed and final VA decision if there is new and material evidence in the Veteran's file that was not previously considered by VA.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); see Quattlebaum v. Shinseki, 25 Vet. App. 171, 175 (2012) (finding that evidence within VA's possession but not presented to the agency decisionmakers can have a material bearing on a close and final VA decision concerning a deceased veteran); compare 38 U.S.C.A. § 5121(a) (accrued benefits decisions must be "based on evidence in the [veteran's] file at the date of death") with 38 U.S.C.A. § 5108 (VA shall reopen closed claims "[i]f new and material evidence is presented").  In light of this discussion by the Court, the Board remanded this case in June 2014 for additional steps to determine whether the Veteran's service treatment records were to be found in the other Veteran's claims file.  A deferred rating decision from January 2017 indicates that all documents in the other veteran's claims file had been reviewed, but none of this veteran's service treatment records were erroneously included therein.  Given the above, no further consideration on the basis of new and material evidence and/or 38 C.F.R. § 3.156(c) is warranted in this case.  

In summary, while this case has been reviewed with the understanding that a timely claim for accrued benefits was filed by the appellant in 1975, the fact remains that there was no underlying claim filed prior to the Veteran's death from which the accrued benefits claim could be derived.  For this reason, there is no basic eligibility in this case, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility not having been established, the appeal for accrued benefits is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


